Citation Nr: 0817633	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for an increased rating 
for PTSD.

In the March 2005 rating decision, the RO also denied a claim 
of service connection for tinnitus.  The veteran submitted a 
timely Notice of Disagreement with the rating decision, and, 
in response the RO issued a Statement of the Case.  In his 
September 2006 substantive appeal (VA Form 9), however, the 
veteran confined his appeal to the single issue involving an 
increased rating for PTSD.  Therefore, that issue is the only 
one remaining for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his service-connected PTSD has worsened 
in severity and warrants an increased rating.  The veteran 
has stated in his July 2006 substantive appeal that his PTSD 
symptomatology is more severe than currently accounted for.  
Specifically, he asserts that the PTSD causes continuous 
irritability impairing his ability to work, increased 
difficulty in dealing with people, recent episodes of intense 
rage, and problems with his medications.

The veteran's most recent VA psychiatric examination took 
place in February 2005.  In light of the veteran's specific 
contentions regarding a relatively recent increase in the 
severity of his PTSD symptomatology, and the length of time 
since the last VA examination, a new examination is in order. 

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  In a January 2008 statement, the veteran 
indicated that there are outstanding VA medical treatment 
records.  The claims file does not presently contain the 
recently identified records.  The Board notes that all VA 
medical treatment records of the veteran are to be considered 
part of the record on appeal since they are within VA's 
constructive possession.  These records must be considered in 
deciding the veteran's claim.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) 
(2006).  

Therefore, while the Board regrets the additional delay, this 
case warrants a remand for additional evidentiary development 
and a current clinical evaluation of the veteran's service-
connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate his 
claim for an increased for PTSD, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) rating under the applicable 
Diagnostic Code for rating the service-
connected disability on appeal.

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  The notice 
should include examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for PTSD since December 2006.  
Specific inquiries should be made of the 
Batavia VAMC (for in-patient treatment 
records dated in January 2008); and the 
Canandaigua VAMC in New York (for out-
patient treatment records dated from 
December 2006 to the present).

After he has signed the appropriate 
releases, an attempt should be made to 
obtain any identified records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
that regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of severity of impairment 
caused by PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi-axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

To the extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities from that attributable to 
his service-connected PTSD.  Any opinion 
expressed must be accompanied by a 
complete rationale.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  The RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

